


Exhibit 10.47.1

 

[ex10471i001.jpg]

 

Employment Agreement for Gilles Pajot

 

As Amended and Restated at February 16, 2006

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for Gilles Pajot

 

As Amended and Restated at February 16, 2006

 

 

 

Page

 

 

 

1.

Employment

1

 

 

 

2.

Term

1

 

 

 

3.

Offices and Duties

2

 

 

 

 

(a)

Generally

2

 

 

 

 

 

(b)

Place of Employment

2

 

 

 

 

 

(c)

Administrative Assistance

2

 

 

 

 

4.

Salary and Annual Incentive Compensation

2

 

 

 

 

(a)

Base Salary

2

 

 

 

 

(b)

Annual Incentive Compensation

2

 

 

 

5.

Long Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement

3

 

 

 

 

(a)

Executive Compensation Plans

3

 

 

 

 

(b)

Employee and Executive Benefit Plans

3

 

 

 

 

(c)

Acceleration of Awards Upon a Change in Control

5

 

 

 

 

(d)

Deferral of Compensation

5

 

 

 

 

(e)

Company Registration Obligations

5

 

 

 

 

(f)

Reimbursement of Expenses

5

 

 

 

 

(g)

Relocation Following Termination of Employment

5

 

 

 

 

(h)

Limitations Under Code Section 409A

6

 

 

 

6.

Termination Due to Retirement, Death or Disability

6

 

 

 

 

(a)

Retirement

6

 

 

 

 

(b)

Death

7

 

 

 

 

(c)

Disability

7

 

 

 

 

(d)

Other Terms of Payment Following Retirement, Death or Disability

8

 

 

 

7.

Termination of Employment For Reasons Other Than Retirement, Death, or
Disability

8

 

 

 

 

(a)

Termination by the Company for Cause

8

 

i

--------------------------------------------------------------------------------


 

 

(b)

Termination by Executive Other Than For Good Reason

8

 

 

 

 

 

(c)

Termination by the Company Without Cause Prior to or More than Two Years After a
Change in Control

9

 

 

 

 

 

(d)

Termination by Executive for Good Reason Prior to or More than Two Years After a
Change in Control

10

 

 

 

 

 

(e)

Termination by the Company Without Cause Within Two Years After a Change in
Control

12

 

 

 

 

 

(f)

Termination by Executive for Good Reason Within Two Years After a Change in
Control

14

 

 

 

 

 

(g)

Other Terms Relating to Certain Terminations of Employment

15

 

 

 

 

8.

Definitions Relating to Termination Events

16

 

 

 

 

 

(a)

“Cause”

16

 

 

 

 

 

(b)

“Change in Control”

16

 

 

 

 

 

(c)

“Compensation Accrued at Termination”

17

 

 

 

 

 

(d)

“Disability”

17

 

 

 

 

 

(e)

“Good Reason

17

 

 

 

 

 

(f)

“Potential Change in Control”

18

 

 

 

 

9.

Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax Related
Provisions

19

 

 

 

 

 

(a)

Rabbi Trust Funded Upon Potential Change in Control

19

 

 

 

 

 

(b)

Gross-up If Excise Tax Would Apply

19

 

 

 

 

10.

Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement

 

 

 

 

 

 

(a)

Non-Competition

20

 

 

 

 

 

(b)

Non-Disclosure; Ownership of Work

21

 

 

 

 

 

(c)

Cooperation With Regard to Litigation

21

 

 

 

 

 

(d)

Non-Disparagement

21

 

 

 

 

 

(e)

Release of Employment Claims

21

 

 

 

 

 

(f)

Forfeiture of Outstanding Options

21

 

 

 

 

 

(g)

Survival

22

 

 

 

 

11.

Governing Law; Disputes; Arbitration

22

 

 

 

 

 

(a)

Governing Law

22

 

 

 

 

 

(b)

Reimbursement of Expenses in Enforcing Rights

22

 

 

 

 

 

(c)

Arbitration

22

 

 

 

 

 

(d)

Interest on Unpaid Amounts

23

 

 

 

 

12.

Miscellaneous

23

 

ii

--------------------------------------------------------------------------------


 

 

(a)

Integration

23

 

 

 

 

 

(b)

Successors; Transferability

23

 

 

 

 

 

(c)

Beneficiaries

23

 

 

 

 

 

(d)

Notices

23

 

 

 

 

 

(e)

Reformation

24

 

 

 

 

 

(f)

Headings

24

 

 

 

 

 

(g)

No General Waivers

24

 

 

 

 

 

(h)

No Obligation To Mitigate

24

 

 

 

 

 

(i)

Offsets; Withholding

24

 

 

 

 

 

(j)

Successors and Assigns

24

 

 

 

 

 

(k)

Counterparts

24

 

 

 

 

13.

Indemnification

25

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for Gilles Pajot

 

As Amended and Restated at February 16, 2006

 

THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH INCORPORATED, a Delaware
corporation (the “Company,” subject to Section 12(b)), and Gilles Pajot
(“Executive”) shall become effective as of November 14, 2000 (the “Effective
Date”). The first amendment and restatement of this Employment Agreement became
effective as of February 16, 2006 (the “Restatement Date”).

 

W I T N E S S E T H

 

WHEREAS, Executive has served the Company and its predecessors as an executive
of their subsidiaries since December 16, 1997;

 

WHEREAS, the Company desires to continue to employ Executive as Executive Vice
President of the Company and, from the Restatement Date, as President, Global
Business Management, for the Company, and Executive desires to accept such
employment on the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.                                       Employment.

 

The Company hereby agrees to employ Executive as its Executive Vice President of
the Company and, from the Restatement Date, as President, Global Business
Management, for the Company, and Executive hereby agrees to accept such
employment and serve in such capacities, during the Term as defined in Section 2
(subject to Section 7(c)) and upon the terms and conditions set forth in this
Employment Agreement (the “Agreement”).

 

2.                                       Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2002 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2002 (extending the Term to December 31,
2003) and on each succeeding December 31 thereafter, unless either party shall
have served written notice in accordance with Section 12(d) upon the other party
on or before the June 30 preceding a December 31 extension date electing not to
extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of 180
days prior to the December 31 on which the Term will terminate as a result of
notice given by the Executive or the Company hereunder, the Term shall be
extended automatically at that December 31 by an additional period such that the
Term will extend until the 180th day following such Potential Change in Control.

 

1

--------------------------------------------------------------------------------


 

3.                                       Offices and Duties.

 

The provisions of this Section 3 will apply during the Term after the
Restatement Date, except as otherwise provided in Section 7(c) or 7(e):

 

(a)                                  Generally. Executive shall serve as the
Executive Vice President of the Company and President, Global Business
Management, for the Company. In any and all such capacities, Executive shall
report only to the Chief Executive Officer of the Company and to the Board of
Directors (the “Board”). Executive shall have and perform such duties,
responsibilities, and authorities as are customary for an executive vice
president and a designated president responsible for global business management
of a publicly held corporation of the size, type, and nature of the Company as
they may exist from time to time and consistent with such position and status,
but in no event shall such duties, responsibilities, and authorities be reduced
from those of Executive at the Restatement Date (including those specified in
this Section 3(a)), except with the written consent of Executive. Executive
shall devote his full business time and attention, and his best efforts,
abilities, experience, and talent, to the positions of Executive Vice President
of the Company and President, Global Business Management, for the Company, and
for the businesses of the Company without commitment to other business
endeavors, except that Executive (i) may make personal investments which are not
in conflict with his duties to the Company and manage personal and family
financial and legal affairs, (ii) may undertake public speaking engagements, and
(iii) may serve as a director of (or similar position with) any other business
or an educational, charitable, community, civic, religious, or similar type of
organization with the approval of the Chief Executive Officer, so long as such
activities (i.e., those listed in clauses (i) through (iii)) do not preclude or
render unlawful Executive’s employment or service to the Company or otherwise
materially inhibit the performance of Executive’s duties under this Agreement or
materially impair the business of the Company or its subsidiaries. It is
understood that the designation as “President, Global Business Management” does
not constitute an appointment to the corporate office of President of the
Company.

 

(b)                                 Place of Employment. Executive’s principal
place of employment shall be at the Corporate Offices of the Company which shall
be in Fairfield, Connecticut.

 

(c)                                  Administrative Assistance. Executive will
be provided with a senior level executive assistant at the Corporate Offices of
the Company in Fairfield, Connecticut.

 

4.                                       Salary and Annual Incentive
Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term after the Restatement
Date the compensation set forth in this Section 4.

 

(a)                                  Base Salary. With effect from the
Restatement Date the Company will pay to Executive during the Term a base
salary, the annual rate of which shall be Pounds Sterling 364,140, payable in
cash in substantially equal semi-monthly installments, and otherwise in
accordance with the Company’s usual payroll practices with respect to senior
executives (except to the extent deferred under Section 5(d)). Executive’s
annual base salary shall be reviewed by the Compensation and Benefits Committee
of the Board (the “Committee”) at least once in each calendar year, and may be
increased above, but may not be reduced below, the then-current rate of such
base salary. For purposes of this Agreement, “Base Salary” means Executive’s
then-current base salary.

 

(b)                                 Annual Incentive Compensation. The Company
will pay to Executive during the Term annual incentive compensation which shall
offer to Executive an opportunity to earn additional compensation based upon
performance in amounts determined by the Committee in accordance with the
applicable plan and consistent with past practices of the Company; provided,
however, that the annual incentive opportunity during the Term shall be not less
than 71% of Base Salary or the annual target incentive opportunity for the prior
year for achievement of target level performance, with the nature of the
performance and the levels of performance triggering payments of such annual
target incentive compensation for each year to be established and communicated
to Executive during the first quarter of such year by the Committee; provided
further that annual incentive payable for performance in 2006 shall be based on
the amount of salary actually paid during

 

2

--------------------------------------------------------------------------------


 

the year. In addition, the Committee (or the Board) may determine, in its
discretion, to increase the Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the Company’s usual practices with respect to payment of
incentive compensation to senior executives (except to the extent deferred under
Section 5(d)).

 

5.                                       Long-Term Compensation, Including Stock
Options, Benefits, Deferred Compensation, and Expense Reimbursement

 

(a)                                  Executive Compensation Plans. Executive
shall be entitled during the Term to participate, without discrimination or
duplication, in all executive compensation plans and programs intended for
general participation by senior executives of the Company, as presently in
effect or as they may be modified or added to by the Company from time to time,
subject to the eligibility and other requirements of such plans and programs,
including without limitation any stock option plans, plans under which
restricted stock/restricted stock units, performance-based restricted
stock/restricted stock units (“PERS”) or performance-accelerated restricted
stock/restricted stock units (“PARS”) may be awarded, other annual and long-term
cash and/or equity incentive plans, and deferred compensation plans; provided,
however, that such plans and programs, in the aggregate, after the Restatement
Date shall provide Executive with compensation and incentive award opportunities
substantially no less favorable than those provided by the Company to Executive
under such plans and programs as in effect on the Restatement Date. In
furtherance of the foregoing:

 

(i)                                     Executive will continue to be eligible
for awards of PERS under the Performance-Based Restricted Stock Program (the
“PBRSP”) which match the amount of annual incentive compensation earned under
Section 4(b) (with the 2006 award opportunity based on the annual incentive
opportunity under Section 4(b) in effect on and after the Restatement Date);
provided, however, that the Company may replace the PBRSP with a different
long-term incentive program providing an incentive opportunity determined by the
Committee to be reasonably comparable to that under the PBRSP; and

 

(ii)                                  Executive has been granted 39,856
restricted stock units (“RSUs”) as of January 3, 2006, under the Company’s 1998
Employees’ Stock Incentive Plan, on the terms and conditions set forth in the
Restricted Stock Unit Grant Agreement. The RSUs are conditioned upon, among
other things, Executive agreeing to the amendment and restatement of this
Agreement as of the Restatement Date.

 

(b)                                 Employee and Executive Benefit Plans.
Executive shall be entitled during the Term to participate, without
discrimination or duplication, in all employee and executive benefit plans and
programs of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, to the extent such plans are
available generally to other senior executives or employees of the Company,
subject to the eligibility and other requirements of such plans and programs,
including without limitation plans providing pensions, supplemental pensions,
supplemental and other retirement benefits, medical insurance, life insurance,
disability insurance, and accidental death or dismemberment insurance, as well
as savings, profit-sharing, and stock ownership plans; provided, however, that
such benefit plans and programs, in the aggregate, shall provide Executive with
benefits and compensation after the Restatement Date substantially no less
favorable than those provided by the Company to Executive under such plans and
programs as in effect on the Restatement Date. The foregoing notwithstanding,
Executive shall not be eligible to participate or receive benefits under the
Company’s Employee Protection Plan, and benefits to Executive under his
Change-in-Control Agreement shall be payable only if and to the extent that such
benefits would exceed the corresponding benefits payable under this Agreement.

 

In furtherance of and not in limitation of the foregoing, during the Term after
the Restatement Date:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Executive will participate as Executive
Vice President and President, Global Business Management, in all executive and
employee vacation and time-off programs;

 

(ii)                                  The Company will provide Executive with
coverage as Executive Vice President and President, Global Business Management,
with respect to long-term disability insurance and benefits substantially no
less favorable (including any required contributions by Executive) than such
insurance and benefits in effect on the Restatement Date;

 

(iii)                               Executive will be covered by Company-paid
group and individual term life insurance providing a death benefit no less than
the death benefit provided under Company-paid insurance in effect at the
Restatement Date; provided, however, that, with the consent of Executive, such
insurance may be combined with a supplementary retirement funding vehicle;

 

(iv)                              Executive will be entitled to retirement
benefits equivalent to the benefits he would have received under the Pharmacia &
Upjohn Global Officers Pension Plan, as set forth on Exhibit A hereto (the
“PUGOPP”), taking into account all offsets as applicable under the PUGOPP and
without regard to any changes to the PUGOPP implemented by Pharmacia & Upjohn
since Executive became an employee of I.M.S. International, Inc., if he had
remained continuously employed by Pharmacia & Upjohn through the date of his
Termination of Employment with the Company, treating salary paid by the Company
and its subsidiaries as salary and years of service to the Company and its
subsidiaries as years of service for purposes of the PUGOPP (subject to Sections
7(e)((vii) and 7(f)(vii), if applicable); provided, however, that for purposes
of calculating retirement benefits under the PUGOPP, “average final
compensation” shall be calculated based on compensation paid in respect of the
final five full years of service of Executive preceding his termination of
employment by the Company,; provided further, that the amount of the Company’s
obligations hereunder shall be reduced by the amount of any benefits actually
paid to Executive in respect of the PUGOPP by any third party; and provided
further, that, in the event of Executive’s termination due to Disability in
accordance with Section 6(c), Executive will receive benefits (without
duplication) not less than the benefits he would have received had he been a
participant in the Company’s United States Executive Retirement Plan credited
with years of service equal to his years of service to the Company from the
commencement of his employment; and provided further, that, in the event of
termination of Executive’s employment by the Company for Cause, no benefits will
be payable to Executive pursuant to this Section 5(b)(iv);

 

(v)                                 The Company will provide Executive with
health and medical benefits consistent with its policies for other senior
executives, but including medical, dental and prescription drug coverage
provided through IMS International Medical & Dental or replacement coverage as
Executive may agree to from time to time; and

 

(vi)                              The Company will provide Executive with the
following:

 

•                  An automobile allowance, car service or company car to
facilitate daily travel to and from Company offices and business activities
(“commuting”). The Company will reimburse Executive for income taxes resulting
from commuting and from the reimbursement of taxes therefore under this
Section 5(b))(vi), but the reimbursement for taxes under this
Section 5(b)(vi) will not apply to other income taxes resulting from permitted
personal use of the automobile and driver or car service. The automobile
allowance being paid in the United Kingdom prior to the Restatement Date will be
discontinued at and after the Restatement Date.

 

•                  Continued payment by the Company of rent for housing,
security, furniture rental, cleaning services and utilities, consistent with the
type and level of such benefits provided by the Company immediately prior to the
Restatement Date. Executive’s housing during the Term covered by this provision
shall be equivalent to Executive’s apartment in the United Kingdom immediately
prior to the Restatement Date. The Company will bear any lease costs relating to
Executive’s United Kingdom apartment after the Restatement Date through its
expiration in July 2006.

 

4

--------------------------------------------------------------------------------


 

•                  The benefits under the Executive Rewards Program, as in
effect during the Term (currently providing up to $10,000 for payment for
professional financial planning services plus Company paid tax preparation).

 

•                  Tax equalization payments so that Executive’s U.S. federal,
state and local income and employment tax burden does not exceed the amount of
income tax and Employee National Insurance Contributions that would have been
payable had Executive been working and residing in the United Kingdom, such tax
equalization to be subject to and paid in accordance with the Company’s standard
expatriate policy for senior executives, as such policy may from time to time be
in effect (but changes to the policy shall not cause it to be, in the aggregate,
less favorable to Executive than at the Restatement Date).

 

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)) or Executive terminates voluntarily and not for “Good Reason” (as
defined in Section 8(e)), Executive may elect continued participation after
termination of employment in the Company’s health and medical coverage for
himself and his spouse and dependent children after such coverage would
otherwise end until such time as Executive becomes eligible for similar coverage
with a subsequent employer or other entity to which Executive provides services
or becomes eligible for Medicare (under rules in effect at the Effective Date
hereof); provided, however, that in the event of such election, Executive shall
pay the Company each year an amount equal to the then-current annual COBRA
premium being paid (or payable) by any other former employee of the Company,
unless otherwise provided under Section 6 or 7.

 

(c)                                  Acceleration of Awards Upon a Change in
Control. In the event of a Change in Control (as defined in Section 8(b)), all
outstanding stock options, restricted stock, and other equity-based awards then
held by Executive shall become vested and exercisable.

 

(d)                                 Deferral of Compensation. If the Company has
in effect or adopts any deferral program or arrangement permitting executives to
elect to defer any compensation, Executive will be eligible to participate in
such program on terms no less favorable than the terms of participation of any
other executive officer of the Company. Any plan or program of the Company which
provides benefits based on the level of salary, annual incentive, or other
compensation of Executive shall, in determining Executive’s benefits, take into
account the amount of salary, annual incentive, or other compensation prior to
any reduction for voluntary contributions made by Executive under any deferral
or similar contributory plan or program of the Company (excluding compensation
that would not be taken into account even if not deferred), but shall not treat
any payout or settlement under such a deferral or similar contributory plan or
program to be additional salary, annual incentive, or other compensation for
purposes of determining such benefits, unless otherwise expressly provided under
such plan or program.

 

(e)                                  Company Registration Obligations. The
Company will use its best efforts to file with the Securities and Exchange
Commission and thereafter maintain the effectiveness of one or more registration
statements registering under the Securities Act of 1933, as amended (the “1933
Act”), the offer and sale of shares by the Company to Executive pursuant to
stock options or other equity-based awards granted to Executive under Company
plans or otherwise or, if shares are acquired by Executive in a transaction not
involving an offer or sale to Executive but resulting in the acquired shares
being “restricted securities” for purposes of the 1933 Act, registering the
reoffer and resale of such shares by Executive.

 

(f)                                    Reimbursement of Expenses. The Company
will promptly reimburse Executive for all reasonable business expenses and
disbursements incurred by Executive in the performance of Executive’s duties
during the Term in accordance with the Company’s reimbursement policies as in
effect from time to time.

 

(g)                                 Relocation Following Termination of
Employment. Following termination of Executive’s employment for any reason other
than Executive’s voluntary termination with the intent to accept employment with
a business entity not affiliated with the Company, the Company will pay all
reasonable and customary

 

5

--------------------------------------------------------------------------------


 

expenses of Executive to relocate Executive and his household to his intended
new home. Executive’s intended new home may be his former home or any other
location designated by Executive. Reasonable and customary expenses shall be
presumed to include expenses of the type reimbursed by the Company for
relocation of executives in the past, which shall include a tax reimbursement
(gross-up), except reasonable and customary expenses shall not include
(i) expenses relating to the purchasing or selling of Executive’s old or new
home, (ii) losses from any sale of any home of Executive, and (iii) expenses due
to the costs of new housing selected by Executive.

 

(h)                                 Limitations Under Code Section 409A. In the
event that, as a result of Section 409A of the Internal Revenue Code (the
“Code”) (and any related regulations or other pronouncements), any of the
payments or benefits that Executive is entitled to under the terms of this
Agreement or any other plan involving deferred compensation (as defined under
Code Section 409A) may not be made at the time contemplated by the terms thereof
without causing the Executive to be subject to an income tax penalty and
interest and the timing of payment is the sole cause of such adverse tax
consequences, the Company will make such payment on the first day permissible
under Code Section 409A without the Executive incurring such adverse tax
consequences. In particular, with respect to any lump sum payment otherwise
required hereunder, in the event of any delay in the payment date as a result of
Code Section 409A(a)(2)(A)(i) and (B)(i), the Company will adjust the payment to
reflect the deferred payment date by crediting interest thereon using the
interest rate applicable under the IMS Health Incorporated Supplemental
Executive Retirement Plan at the time such amount first becomes payable. In
addition, other provisions of this Agreement or any other such plan
notwithstanding, the Company shall have no right to accelerate any such payment
or to make any such payment as the result of any specific event except to the
extent permitted under Section 409A. The Company shall not be obligated to
reimburse Executive for any tax penalty or interest or provide a gross-up in
connection with any tax liability of Executive under Section 409A, except this
provision will not limit any gross-up payable under Section 9(b) or tax
equalization payment under Section 5(b)(vi).

 

6.                                       Termination Due to Retirement, Death,
or Disability.

 

(a)                                  Retirement. Executive may elect to
terminate employment hereunder by retirement at or after age 55 or, upon the
request of Executive, at such earlier age as may be approved by the Board (in
either case, “Retirement”). At the time Executive’s employment terminates due to
Retirement, the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after termination of employment
due to Retirement, and the Company will pay Executive, and Executive will be
entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, an amount equal to the portion of annual incentive compensation that
would have become payable in cash to Executive (i.e., excluding the portion
payable in PERS or in other non-cash awards) for that year if his employment had
not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at termination and all other terms of such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted (subject to
Section 10(f) hereof); and

 

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under any other benefit plan shall be governed by such plan.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Death. In the event of Executive’s death
which results in the termination of Executive’s employment, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after death, and the Company will pay Executive’s beneficiary
or estate, and Executive’s beneficiary or estate will be entitled to receive,
the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s death
occurred, an amount equal to the portion of annual incentive compensation that
would have become payable in cash to Executive (i.e., excluding the portion
payable in PERS or in other non-cash awards) for that year if his employment had
not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of his death and the denominator of which is the total number of days
in the year of death;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at death and all other terms of such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted; and

 

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under any other benefit plan shall be governed by such plan.

 

(c)                                  Disability. The Company may terminate the
employment of Executive hereunder due to the Disability (as defined in
Section 8(d)) of Executive. Such employment shall terminate at the expiration of
the 30-day period referred to in the definition of Disability set forth in
Section 8(d), unless Executive has returned to service and presented to the
Company a certificate of good health prior to such termination as specified in
Section 8(d). Upon termination of employment, the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment due to Disability, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, an amount equal to the portion of annual incentive compensation that
would have become payable in cash to Executive (i.e., excluding the portion
payable in PERS or in other non-cash awards) for that year if his employment had
not terminated, based on performance actually achieved in that year (determined
by the Committee following completion of the performance year), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iii)                               Stock options held by Executive at
termination shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

 

(iv)                              Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

7

--------------------------------------------------------------------------------


 

(v)                                 Disability benefits shall be payable in
accordance with the Company’s plans, programs and policies, and all deferral
arrangements under Section 5(d) will be settled in accordance with the plans and
programs governing the deferral; and

 

(vi)                              For the period extending from the date of
termination due to Disability until the date Executive reaches age 65, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical insurance, disability insurance and life insurance benefits (but not
other benefits, such as pension and retirement benefits, provided under
Section 5(b)) in which Executive was participating immediately prior to
termination, the terms of which allow Executive’s continued participation, as if
Executive had continued in employment with the Company during such period or, if
the terms of such plans or programs do not allow Executive’s continued
participation, Executive shall be paid a cash payment equivalent on an after-tax
basis to the value of the additional benefits (of the type described in this
Section 6(c)(vi)) Executive would have received under such plans or programs had
Executive continued to be employed during such period following Executive’s
termination until age 65, with such benefits provided by the Company at the same
times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating). The foregoing notwithstanding,
Executive must continue to satisfy the conditions set forth in Section 10 in
order to continue receiving the benefits provided under this Section 6(c)(vi).

 

(d)                                 Other Terms of Payment Following Retirement,
Death, or Disability. Nothing in this Section 6 shall limit the benefits payable
or provided In the event Executive’s employment terminates due to Retirement,
death, or Disability under the terms of plans or programs of the Company more
favorable to the Executive (or his beneficiaries) than the benefits payable or
provided under this Section 6 (except in the case of annual incentives in lieu
of which amounts are paid hereunder), including plans and programs adopted after
the date of this Agreement. Amounts payable under this Section 6 following
Executive’s termination of employment, other than those expressly payable
following determination of performance for the year of termination for purposes
of annual incentive compensation or otherwise expressly payable on a deferred
basis, will be paid as promptly as practicable after such termination of
employment.

 

7.                                       Termination of Employment For Reasons
Other Than Retirement, Death or Disability.

 

(a)                                  Termination by the Company for Cause. The
Company may terminate the employment of Executive hereunder for Cause (as
defined in Section 8(a)) at any time. At the time Executive’s employment is
terminated for Cause, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment by the Company for Cause, and the Company will pay Executive, and
Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

 

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)                               All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, and all rights under any other benefit plan shall be governed by
such plan (subject to Section 5(b)).

 

(b)                                 Termination by Executive Other Than For Good
Reason. Executive may terminate his employment hereunder voluntarily for reasons
other than Good Reason (as defined in Section 8(e)) at any time, upon 90 days’
written notice to the Company. An election by Executive not to extend the Term
pursuant to Section 2 hereof shall be deemed to be a termination of employment
by Executive for reasons other than Good Reason at the date of expiration of the
Term, unless a Change in Control (as defined in Section 8(b))

 

8

--------------------------------------------------------------------------------


 

occurs prior to, and there exists Good Reason at, such date of expiration. At
the time Executive’s employment is terminated by Executive other than for Good
Reason the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)                               All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, and all rights under any other benefit plan shall be governed by
such plan.

 

(c)                                  Termination by the Company Without Cause
Prior to or More than Two Years After a Change in Control. The Company
may terminate the employment of Executive hereunder without Cause, if at the
date of termination no Change in Control has occurred or such date of
termination is at least two years after the most recent Change in Control, upon
at least 90 days’ written notice to Executive. The foregoing notwithstanding,
the Company may elect, by written notice to Executive, to terminate Executive’s
positions specified in Sections 1 and 3 and all other obligations of Executive
and the Company under Section 3 at a date earlier than the expiration of such
90-day period, if so specified by the Company in the written notice, provided
that Executive shall be treated as an employee of the Company (without any
assigned duties) for all other purposes of this Agreement, including for
purposes of Sections 4 and 5, from such specified date until the expiration of
such 90-day period. An election by the Company not to extend the Term pursuant
to Section 2 hereof shall be deemed to be a termination of Executive’s
employment by the Company without Cause at the date of expiration of the Term
and shall be subject to this Section 7(c) if at the date of such termination no
Change in Control has occurred or such date of termination is at least two years
after the most recent Change in Control; provided, however, that, if Executive
has attained age 65 at such date of termination, such termination shall be
deemed a Retirement of Executive. At the time Executive’s employment is
terminated by the Company (i.e., at the expiration of such notice period), the
Term will terminate, all remaining obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to two
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year. The amount determined to be payable under this
Section 7(c)(ii) shall be payable in monthly installments over the 24 months
following termination, without interest, except the Company may elect to
accelerate payment of the remaining balance of such amount and to pay it as a
lump sum, without discount;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

9

--------------------------------------------------------------------------------


 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted; except stock
options which were outstanding and “in-the-money” at the Effective date, other
than such options which were granted either on February 15, 2000 and May 25,
2000 (all tranches), shall be governed by the terms of the plans and agreements
governing such options;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); and

 

(viii)                        For a period of two years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this
Section 7(c)(viii) do not allow Executive’s continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(c)(viii) Executive would
have received under such plans or programs had Executive continued to be
employed during such period, with such benefits provided by the Company at the
same times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(c)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(c)(viii); and the Company be entitled to recover
from Executive any payments and the fair market value of benefits previously
made or provided to Executive hereunder which would not have been paid under
this Section 7(c)(viii) if the Company had received adequate prior notice as
required by this sentence.

 

(d)                                 Termination by Executive for Good Reason
Prior to or More than Two Years After a Change in Control. Executive
may terminate his employment hereunder for Good Reason, prior to a Change in
Control or after the second anniversary of the most recent Change in Control,
upon 90 days’ written notice to the Company; provided, however, that, if the
Company has corrected the basis for such Good Reason within

 

10

--------------------------------------------------------------------------------


 

30 days after receipt of such notice, Executive may not terminate his employment
for Good Reason, and therefore Executive’s notice of termination will
automatically become null and void. At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to two
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year. The amount determined to be payable under this
Section 7(d)(ii) shall be payable in monthly installments over the 24 months
following termination, without interest, except the Company may elect to
accelerate payment of the remaining balance of such amount and to pay it as a
lump sum, without discount;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted; provided, however,
that (A) stock options which were outstanding and “in-the-money” at the
Effective date, other than such options which were granted either on
February 15, 2000 and May 25, 2000 (all tranches), shall be governed by the
terms of the plans and agreements governing such options, and (B) no
acceleration of vesting and exercisability of any option granted on or after
January 1, 2006 shall apply under this Section 7(d)(iv) if Executive’s Good
Reason is based solely on Good Reason as defined in Section 8(e)(ix);

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, except the
foregoing provisions of this Section 7(d)(v) shall not apply to any PERS or
other performance-based equity award or long-term incentive award earned for
performance in a performance period beginning on or after January 1, 2006 or any
non-performance-based equity award granted on or after January 1, 2006
(including the RSUs granted as of January 3, 2006) if Executive’s Good Reason is
based solely on Good Reason as defined in Section 8(e)(ix); and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

11

--------------------------------------------------------------------------------


 

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); and

 

(viii)                        For a period of two years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this
Section 7(d)(viii) do not allow Executive’s continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(d)(viii) Executive would
have received under such plans or programs had Executive continued to be
employed during such period, with such benefits provided by the Company at the
same times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(d)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(d)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(d)(viii) if the Company had received adequate prior
notice as required by this sentence.

 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

(e)                                  Termination by the Company Without Cause
Within Two Years After a Change in Control. The Company may terminate the
employment of Executive hereunder without Cause, simultaneously with or within
two years after a Change in Control, upon at least 90 days’ written notice to
Executive. The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive’s positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day notice period, if so specified
by the Company in the written notice, provided that Executive shall be treated
as an employee of the Company (without any assigned duties) for all other
purposes of this Agreement, including for purposes of Sections 4 and 5, from
such specified date until the expiration of such 90-day period. An election by
the Company not to extend the Term pursuant to Section 2 hereof shall be deemed
to be a termination of Executive’s employment by the Company without Cause at
the date of expiration of the Term and shall be subject to this Section 7(e) if
the date of such termination coincides with or is within two years after a
Change in Control; provided, however, that, if Executive has attained age 65 at
such date of termination, such termination shall be deemed a Retirement of
Executive. At the time Executive’s employment is terminated by the Company
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Company and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for obligations which continue
after termination of employment as expressly provided herein), and the Company
will pay Executive, and Executive will be entitled to receive, the following:

 

12

--------------------------------------------------------------------------------


 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year. The amount determined to be payable under this
Section 7(e)(ii) shall be paid by the Company not later than 15 days after
Executive’s termination;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); provided, however, that for
purposes of any retirement benefit payable under Section 5(b)(iv) or any other
non-qualified defined benefit program under which Executive is eligible for
benefits, Executive will be credited with three additional years of age (for all
purposes) and three additional years of service (for purposes of vesting and
determining retirement benefits based on the number of years of service); and

 

(viii)                        For a period of three years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this Section

 

13

--------------------------------------------------------------------------------


 

7(e)(viii) do not allow Executive’s continued participation, Executive shall be
paid a cash payment equivalent on an after-tax basis to the value of the
additional benefits described in this Section 7(e)(viii) Executive would have
received under such plans or programs had Executive continued to be employed
during such period, with such benefits provided by the Company at the same times
and in the same manner as such benefits would have been provided to Executive
under such plans and programs (it being understood that the value of any
insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(e)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(e)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(e)(viii) if the Company had received adequate prior
notice as required by this sentence.

 

(f)                                    Termination by Executive for Good Reason
Within Two Years After a Change in Control. Executive may terminate his
employment hereunder for Good Reason, simultaneously with or within two years
after a Change in Control, upon 90 days’ written notice to the Company;
provided, however, that, if the Company has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason, and therefore Executive’s notice of termination
will automatically become null and void. At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive, and Executive will be entitled to
receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year. The amount determined to be payable under this
Section 7(f)(ii) shall be paid by the Company not later than 15 days after
Executive’s termination;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive

 

14

--------------------------------------------------------------------------------


 

awards is conditioned shall be deemed to have been met at target level at the
date of termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); provided, however, that for
purposes of any retirement benefit payable under Section 5(b)(iv) or any other
non-qualified defined benefit program under which Executive is eligible for
benefits, Executive will be credited with three additional years of age (for all
purposes) and three additional years of service (for purposes of vesting and
determining retirement benefits based on the number of years of service) unless
Executive’s Good Reason is based solely on Good Reason as defined in
Section 8(e)(ix); and

 

(viii)                        For a period of three years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this Section
7(f)(viii) do not allow Executive’s continued participation, Executive shall be
paid a cash payment equivalent on an after-tax basis to the value of the
additional benefits described in this Section 7(f)(viii) Executive would have
received under such plans or programs had Executive continued to be employed
during such period, with such benefits provided by the Company at the same times
and in the same manner as such benefits would have been provided to Executive
under such plans and programs (it being understood that the value of any
insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(f)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(f)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(f)(viii) if the Company had received adequate prior
notice as required by this sentence.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

 

(g)                                 Other Terms Relating to Certain Terminations
of Employment. Whether a termination is deemed to be at or within two years
after a Change in Control for purposes of Sections 7(c), (d), (e), or (f) is
determined at the date of termination, regardless of whether the Change in
Control had occurred at the time a notice of termination was given. In the event
Executive’s employment terminates for any reason set forth in

 

15

--------------------------------------------------------------------------------


 

Section 7(b) through (f), Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7 (except in the case of annual incentives in
lieu of which amounts are paid hereunder). Amounts payable under this Section 7
following Executive’s termination of employment, other than those expressly
payable on a deferred basis, will be paid as promptly as practicable after such
a termination of employment, and such amounts payable under Section 7(e) or
7(f) will be paid in no event later than 15 days after Executive’s termination
of employment unless not determinable within such period.

 

8.                                       Definitions Relating to Termination
Events.

 

(a)                                  “Cause.”  For purposes of this Agreement,
“Cause” shall mean Executive’s

 

(i)                                     willful and continued failure to
substantially perform his duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness or disability or any
failure after the issuance of a notice of termination by Executive for Good
Reason) which failure is demonstrably and materially damaging to the financial
condition or reputation of the Company and/or its subsidiaries, and which
failure continues more than 48 hours after a written demand for substantial
performance is delivered to Executive by the Board, which demand specifically
identifies the manner in which the Board believes that Executive has not
substantially performed his duties hereunder and the demonstrable and material
damage caused thereby; or

 

(ii)                                  the willful engaging by Executive in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)                                 “Change in Control.” For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)                                     any “Person,” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then-outstanding securities;

 

(ii)                                  during any period of twenty-four months
(not including any period prior to the effectiveness of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than (A) a director nominated by a Person who has entered
into an agreement with the Company to effect a transaction described in Sections
(8)(b)(i), (iii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or
(C) a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s securities) whose election by the Board
or nomination for election by the Company’s stockholders was approved in advance
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the

 

16

--------------------------------------------------------------------------------


 

beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii)                               the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation
(A) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (B) after which no Person holds 20% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity;

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(v)                                 the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

 

(c)                                  “Compensation Accrued at Termination.”  For
purposes of this Agreement, “Compensation Accrued at Termination” means the
following:

 

(i)                                     The unpaid portion of annual base salary
at the rate payable, in accordance with Section 4(a) hereof, at the date of
Executive’s termination of employment, pro rated through such date of
termination, payable in accordance with the Company’s regular pay schedule;

 

(ii)                                  All vested, nonforfeitable amounts owing
or accrued at the date of Executive’s termination of employment under any
compensation and benefit plans, programs, and arrangements set forth or referred
to in Sections 4(b) and 5(a) and 5(b) hereof (including any earned and vested
annual incentive compensation, and long-term incentive award) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and

 

(iii)                               Reasonable business expenses and
disbursements incurred by Executive prior to Executive’s termination of
employment, to be reimbursed to Executive, as authorized under Section 5(f), in
accordance the Company’s reimbursement policies as in effect at the date of such
termination.

 

(d)                                 “Disability.”  For purposes of this
Agreement, “Disability” means Executive’s absence from the full-time performance
of Executive’s duties hereunder for six consecutive months as a result of his
incapacity due to physical or mental illness or disability, and, within 30 days
after written notice of termination is thereafter given by the Company,
Executive shall have not returned to the full-time performance of such duties.

 

(e)                                  “Good Reason.”  For purposes of this
Agreement, “Good Reason” shall mean, without Executive’s express written
consent, the occurrence of any of the following circumstances unless, in the
case of subsections (i), (iv), (vi) or (viii) hereof, such circumstances are
fully corrected prior to the date of termination specified in the notice of
termination given in respect thereof:

 

(i)                                     the assignment to Executive of duties
inconsistent with Executive’s position and status hereunder, or an alteration,
adverse to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); for this purpose, it shall constitute
“Good Reason” under this subsection (e)(i) if Executive shall be required to
report to and take direction from any person or body other than the Chief
Executive Officer of the Company and the Board, except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent

 

17

--------------------------------------------------------------------------------


 

of Executive; for purposes of this Section 8(e)(i), references to the Company
(and the Board and stockholders of the Company) refer to the ultimate parent
company (and its board and stockholders) succeeding the Company following an
acquisition in which the corporate existence of the Company continues, in
accordance with Section 12(b);

 

(ii)                                  (A) a reduction by the Company in
Executive’s Base Salary, (B) the setting of Executive’s annual target incentive
opportunity or payment of earned annual incentive in amounts less than specified
under or otherwise not in conformity with Section 4 hereof, (C) a change in
compensation or benefits not in conformity with Section 5, or (D) a reduction,
after a Change in Control in perquisites from the level of such perquisites as
in effect immediately prior to the Change in Control or as the same may have
been increased from time to time after the Change in Control except for
across-the-board perquisite reductions similarly affecting all senior executives
of the Company and all senior executives of any Person in control of the
Company;

 

(iii)                               the relocation of the principal place of
Executive’s employment not in conformity with Section 3(b) hereof; for this
purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is substantially consistent with
Executive’s customary business travel obligations in periods prior to the
Restatement Date. During a reasonable period following the Restatement Date,
Executive will make the transition between the principal place of his employment
prior to the Restatement Date (governed by the Agreement as then in effect) and
the principal place of employment specified in Section 3(b) as of the
Restatement Date. Such transition will not be deemed to breach Section 3(b) or
give rise to Good Reason hereunder;

 

(iv)                              the failure by the Company to pay to Executive
any portion of Executive’s compensation or to pay to Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven days of the date such compensation is due;

 

(v)                                 the failure by the Company to continue in
effect any material compensation or benefit plan in which Executive participated
immediately prior to a Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of compensation or
benefits provided and the level of Executive’s participation relative to other
participants, as existed at the time of the Change in Control;

 

(vi)                              the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive;

 

(vii)                           any election by the Company not to extend the
Term of this Agreement at the next possible extension date under Section 2
hereof, unless Executive will have attained age 65 at or before such extension
date;

 

(viii)                        any other failure by the Company to perform any
material obligation under, or breach by the Company of any material provision
of, this Agreement; or

 

(ix)                                Executive determines, in his sole
discretion,  that any other circumstance constitutes “Good Reason” or otherwise
determines to terminate his employment hereunder, subject to 90 days’ notice.

 

(f)                        “Potential Change in Control”  For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)                                     the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control;

 

18

--------------------------------------------------------------------------------


 

(ii)                                  any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or

 

(iii)                               the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

9.                                                Rabbi Trust Obligation Upon
Potential Change in Control; Excise Tax-Related Provisions.

 

(a)                      Rabbi Trust Funded Upon Potential Change in Control. In
the event of a Potential Change in Control or Change in Control, the Company
shall, not later than 15 days thereafter, have established one or more rabbi
trusts and shall deposit therein cash in an amount sufficient to provide for
full payment of all potential obligations of the Company that would arise
assuming consummation of a Change in Control, or has arisen in the case of an
actual Change in Control, and a subsequent termination of Executive’s employment
under Section 7(e) or 7(f). Such rabbi trust(s) shall be irrevocable and shall
provide that the Company may not, directly or indirectly, use or recover any
assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such two-year period become revocable and may thereafter be revoked
by the Company.

 

(b)                     Gross-up If Excise Tax Would Apply. In the event
Executive becomes entitled to any amounts or benefits payable in connection with
a Change in Control or other change in control (whether or not such amounts are
payable pursuant to this Agreement) (the “Severance Payments”), if any of such
Severance Payments are subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code (or any similar federal, state or
local tax that may hereafter be imposed) (the “Code”), the Company shall pay to
Executive at the time specified in Section 9(b)(iii) hereof an additional amount
(the “Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of any Excise Tax on the Total Payments (as hereinafter defined) and
any federal, state and local income tax and Excise Tax upon the payment provided
for by Section 9(b)(i), shall be equal to the Total Payments.

 

(i)                                     For purposes of determining whether any
of the Severance Payments will be subject to the Excise Tax and the amount of
such Excise Tax:

 

(A)                              any other payments or benefits received or to
be received by Executive in connection with a Change in Control or Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Severance Payments, constitute the
“Total Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of nationally-recognized tax counsel selected
by Executive such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

(B)                                the amount of the Total Payments which shall
be treated as subject to the Excise Tax shall be equal to the lesser of (x) the
total amount of the Total Payments and (y) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
Section 9(b)(i)(A) hereof); and

 

(C)                                the value of any non-cash benefits or any
deferred payments or benefit shall be determined by a nationally-recognized
accounting firm selected by Executive in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of
Executive’s employment, Executive shall repay to the Company within ten days
after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by Executive if such repayment results in a reduction in Excise Tax
and/or federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess within ten days after the
time that the amount of such excess is finally determined.

 

(iii)                               The payments provided for in this
Section 9(b) shall be made not later than the fifteenth day following the date
of Executive’s termination of employment; provided, however, that if the amount
of such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the date of
Executive’s termination of employment. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifteenth day after the demand by the Company (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

 

(iv)                              All determinations under this
Section 9(b) shall be made at the expense of the Company by a nationally
recognized public accounting firm selected by Executive, and such determination
shall be binding upon Executive and the Company.

 

10.                                          Non-Competition and Non-Disclosure;
Executive Cooperation; Non-Disparagement.

 

(a)                      Non-Competition. Without the consent in writing of the
Board, Executive will not, at any time during the Term and for a period of two
years following termination of Executive’s employment for any reason, acting
alone or in conjunction with others, directly or indirectly (i) engage (either
as owner, investor, partner, stockholder, employer, employee, consultant,
advisor, or director) in any business in which he has been directly engaged on
behalf of the Company or any affiliate, or has supervised as an executive
thereof, during the last two years prior to such termination, or which was
engaged in or planned by the Company or an affiliate at the time of such
termination, in any geographic area in which such business was conducted or
planned to be conducted; (ii) induce any customers of the Company or any of its
affiliates with whom Executive has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Company or
any of its affiliates, to curtail or cancel their business with the Company or
any such affiliate; (iii) induce, or attempt to influence, any employee of the
Company or any of its affiliates to terminate employment; or (iv) solicit, hire
or retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous 12 months was an employee of the Company or
any affiliate; provided, however, that the limitation contained in clause
(i) above shall not apply if Executive’s employment is terminated as a result of
a termination by the Company without Cause within two years following a Change
in Control or is terminated by Executive for Good Reason within two years
following a Change in Control, and provided further, that activities engaged in
by or on behalf of the Company are not restricted by this covenant. The
provisions of subparagraphs (i), (ii), (iii), and

 

20

--------------------------------------------------------------------------------


 

(iv) above are separate and distinct commitments independent of each of the
other subparagraphs. It is agreed that the ownership of not more than one
percent of the equity securities of any company having securities listed on an
exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with clause (i) of this Section 10(a).

 

(b)                     Non-Disclosure; Ownership of Work. Executive shall not,
at any time during the Term and thereafter (including following Executive’s
termination of employment for any reason), disclose, use, transfer, or sell,
except in the course of employment with or other service to the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Company and its
affiliates and customers so long as such information has not otherwise been
disclosed or is not otherwise in the public domain, except as required by law or
pursuant to legal process. In addition, upon termination of employment for any
reason, Executive will return to the Company or its affiliates all documents and
other media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

(c)                      Cooperation With Regard to Litigation. Executive agrees
to cooperate with the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by making
himself available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as requested. The Company agrees to
reimburse the Executive, on an after-tax basis, for all expenses actually
incurred in connection with his provision of testimony or assistance.

 

(d)                     Non-Disparagement. Executive shall not, at any time
during the Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.

 

(e)                      Release of Employment Claims. Executive agrees, as a
condition to receipt of any termination payments and benefits provided for in
Sections 6 and 7 herein (other than Compensation Accrued at Termination), that
he will execute a general release agreement, in a form satisfactory to the
Company, releasing any and all claims arising out of Executive’s employment
other than enforcement of this Agreement and rights to indemnification under any
agreement, law, Company organizational document or policy, or otherwise.

 

(f)                        Forfeiture of Outstanding Options. The provisions of
Sections 6 and 7 notwithstanding, if Executive willfully and materially fails to
substantially comply with any restrictive covenant under this Section 10 or
willfully and materially fails to substantially comply with any material
obligation under this Agreement, all options to purchase Common Stock granted by
the Company and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options shall be cancelled.
Notwithstanding the foregoing, Executive shall not forfeit any option unless and
until there shall have been delivered to him, within six months after the Board
(i) had knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (ii) had reason to believe that such conduct or event could be
grounds for such forfeiture, a copy of a resolution duly adopted by a majority
affirmative vote of the membership of the Board (excluding Executive) at a
meeting of the Board called and held for such purpose (after giving Executive
reasonable

 

21

--------------------------------------------------------------------------------


 

notice specifying the nature of the grounds for such forfeiture and not less
than 30 days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Board subsequently makes the determination described in this sentence,
Executive shall be required to pay to the Company an amount equal to the
difference between the aggregate value of the shares acquired upon such exercise
at the date of the Board determination and the aggregate exercise price paid by
Executive. Any such forfeiture shall apply to such options notwithstanding any
term or provision of any option agreement. In addition, options granted to
Executive on or after January 1, 2000, and gains resulting from the exercise of
such options, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options.

 

(g)                     Survival. The provisions of this Section 10 shall
survive the termination of the Term and any termination or expiration of this
Agreement.

 

11.                                          Governing Law; Disputes;
Arbitration.

 

(a)                      Governing Law. This Agreement is governed by and is to
be construed, administered, and enforced in accordance with the laws of the
State of Connecticut, without regard to conflicts of law principles, except
insofar as federal laws and regulations and the Delaware General Corporation Law
may be applicable. If under the governing law, any portion of this Agreement is
at any time deemed to be in conflict with any applicable statute, rule,
regulation, ordinance, or other principle of law, such portion shall be deemed
to be modified or altered to the extent necessary to conform thereto or, if that
is not possible, to be omitted from this Agreement. The invalidity of any such
portion shall not affect the force, effect, and validity of the remaining
portion hereof. If any court determines that any provision of Section 10 is
unenforceable because of the duration or geographic scope of such provision, it
is the parties’ intent that such court shall have the power to modify the
duration or geographic scope of such provision, as the case may be, to the
extent necessary to render the provision enforceable and, in its modified form,
such provision shall be enforced.

 

(b)                     Reimbursement of Expenses in Enforcing Rights. All
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive in seeking to interpret this Agreement or enforce rights
pursuant to this Agreement shall be paid on behalf of or reimbursed to Executive
promptly by the Company, whether or not Executive is successful in asserting
such rights; provided, however, that no reimbursement shall be made of such
expenses relating to any unsuccessful assertion of rights if and to the extent
that Executive’s assertion of such rights was in bad faith or frivolous, as
determined by arbitrators in accordance with Section 11(c) or a court having
jurisdiction over the matter.

 

(c)                      Arbitration. Any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Westport, CT, by three arbitrators in accordance with the rules of the
American Arbitration Association in effect at the time of submission to
arbitration. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Connecticut, (ii) any of the courts of the
State of Connecticut, or (iii) any other court having jurisdiction. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Subject to Section 11(b),
the Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 11. Notwithstanding any
provision in this Section 11, Executive shall be entitled to seek specific
performance of Executive’s right to be paid during the pendency of any dispute
or controversy arising under or in connection with this Agreement.

 

22

--------------------------------------------------------------------------------


 

(d)                     Interest on Unpaid Amounts. Any amount which has become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank.

 

12.                                          Miscellaneous.

 

(a)                      Integration. This Agreement cancels and supersedes any
and all prior employment agreements and understandings between the parties
hereto with respect to the employment of Executive by the Company, any parent or
predecessor company, and the Company’s subsidiaries during the Term, except for
contracts relating to compensation under executive compensation and employee
benefit plans of the Company and its subsidiaries. The foregoing
notwithstanding, in the event of any conflict or ambiguity between this
Agreement and a Change-in-Control Agreement executed by Executive and the
Company, the provisions of this Agreement shall govern except that Executive
shall remain entitled to any right or benefit under a Change-in-Control
Agreement executed by the Company, for so long as such Change-in-Control
Agreement remains in effect, if and to the extent that such right or benefit is
more favorable to Executive than a corresponding provision of this Agreement;
but no payment or benefit under the Change-in-Control Agreement shall be made or
extended which duplicates any payment or benefit hereunder. This Agreement
constitutes the entire agreement among the parties with respect to the matters
herein provided, and no modification or waiver of any provision hereof shall be
effective unless in writing and signed by the parties hereto. Executive shall
not be entitled to any payment or benefit under this Agreement which duplicates
a payment or benefit received or receivable by Executive under any prior
agreements and understandings or under any benefit or compensation plan of the
Company which are in effect.

 

(b)                     Successors; Transferability. The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

As used in this Agreement, “Company” shall mean IMS Health Incorporated or any
wholly owned subsidiary of IMS Health Incorporated domiciled in the United
Kingdom to which IMS Health Incorporated may assign its rights and obligations
hereunder, provided that the performance of all such obligations hereunder by
such subsidiary shall be guaranteed by IMS Health Incorporated, and references
to plans and programs shall refer to those of IMS Health Incorporated and its
subsidiaries. In addition, the term “Company” or “IMS Health Incorporated” shall
include any successor to the business and/or assets of IMS Health Incorporated
which assumes and agrees to perform this Agreement by operation of law, or
otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 12(b).

 

(c)                      Beneficiaries. Executive shall be entitled to designate
(and change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.

 

(d)                     Notices. Whenever under this Agreement it becomes
necessary to give notice, such notice shall be in writing, signed by the party
or parties giving or making the same, and shall be served on the person or
persons for whom it is intended or who should be advised or notified, by Federal
Express or other similar overnight service or by certified or registered mail,
return receipt requested, postage prepaid and addressed to such party at the
address set forth below or at such other address as may be designated by such
party by like notice:

 

If to the Company:

 

IMS HEALTH INCORPORATED

 

23

--------------------------------------------------------------------------------


 

1499 Post Road

Fairfield, CT 06824

Attention: Chief Executive Officer

 

If to Executive:

 

M. Gilles Pajot

 

c/o Monica Kurnatowska

Baker & McKenzie LLP

100 New Bridge Street

London EC4V 6JA

 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

 

(e)                      Reformation. The invalidity of any portion of this
Agreement shall not be deemed to render the remainder of this Agreement invalid.

 

(f)                        Headings. The headings of this Agreement are for
convenience of reference only and do not constitute a part hereof.

 

(g)                     No General Waivers. The failure of any party at any time
to require performance by any other party of any provision hereof or to resort
to any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

 

(h)                     No Obligation To Mitigate. Executive shall not be
required to seek other employment or otherwise to mitigate Executive’s damages
upon any termination of employment, and any compensation or benefits received
from any other employment of Executive shall not mitigate or reduce the
obligations of the Company or the rights of Executive hereunder, except that, to
the extent Executive receives from a subsequent employer health or other
insurance benefits that are similar to the benefits referred to in
Section 5(b) hereof, any such benefits to be provided by the Company to
Executive following the Term shall be correspondingly reduced.

 

(i)                         Offsets; Withholding. The amounts required to be
paid by the Company to Executive pursuant to this Agreement shall not be subject
to offset other than with respect to any amounts that are owed to the Company by
Executive due to his receipt of funds as a result of his fraudulent activity.
The foregoing and other provisions of this Agreement notwithstanding, all
payments to be made to Executive under this Agreement, including under Sections
6 and 7, or otherwise by the Company, will be subject to withholding to satisfy
required withholding taxes and other required deductions.

 

(j)                         Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of Executive, his heirs, executors,
administrators and beneficiaries, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.

 

(k)                      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

24

--------------------------------------------------------------------------------


 

13.                                 Indemnification.

 

All rights to indemnification by the Company now existing in favor of the
Executive as provided in the Company’s Certificate of Incorporation or By-laws
or pursuant to other agreements in effect on or immediately prior to the
Effective Date shall continue in full force and effect from the Effective Date
(including all periods after the expiration of the Term), and the Company shall
also advance expenses for which indemnification may be ultimately claimed as
such expenses are incurred to the fullest extent permitted under applicable law,
subject to any requirement that the Executive provide an undertaking to repay
such advances if it is ultimately determined that the Executive is not entitled
to indemnification; provided, however, that any determination required to be
made with respect to whether the Executive’s conduct complies with the standards
required to be met as a condition of indemnification or advancement of expenses
under applicable law and the Company’s Certificate of Incorporation, By-laws, or
other agreement shall be made by independent counsel mutually acceptable to the
Executive and the Company (except to the extent otherwise required by law).
After the date hereof, the Company shall not amend its Certificate of
Incorporation or By-laws or any agreement in any manner which adversely affects
the rights of the Executive to indemnification thereunder. Any provision
contained herein notwithstanding, this Agreement shall not limit or reduce any
rights of the Executive to indemnification pursuant to applicable law. In
addition, the Company will maintain directors’ and officers’ liability insurance
in effect and covering acts and omissions of Executive during the Term and for a
period of six years thereafter on terms substantially no less favorable than
those in effect on the Effective Date.

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date of this Agreement set
forth in Section 1 hereof.

 

 

 

IMS HEALTH INCORPORATED

 

 

By:

/s/ DAVID R. CARLUCCI

 

 

Name: David R. Carlucci

 

Title: President and Chief Executive Officer

 

 

 

 

/s/ GILLES PAJOT

 

 

Gilles Pajot

 

25

--------------------------------------------------------------------------------
